Murdock,
concurring: I concur in the results reached in this case and in the closely related cases of Dollie M. Stine and M. Josephine Stine, 32 B. T. A. 482. If the cases were considered together, as I think they should be, instead of separately, the correctness of the results would be even more apparent.
Leech:
I agree with the foregoing comment. However, in my judgment, the result reached in the majority opinion is correct — not for the reason which, among others, that opinion indicates, Maxwell could not have accomplished a completed gift of the stock to the Stine sisters since they were under his personal domination — but is correct only because he did not here intend a gift. This record apparently establishes, at least by implication, that the Stine sisters were merely agents for Maxwell in the sale of the stock upon which the disputed deficiency arises. Thus, the estate of Maxwell, the principal, was the taxable recipient of the proceeds of that sale.
Smith and Sea well agree with the above.